                                                                         Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

DARRIUS L. BURKE,

      Plaintiff,

v.                                                Case No. 3:16cv638-MCR-CJK

THE GEO GROUP, INC.
and MS. GRIFFIN,

     Defendants.
______________________/

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated December 6, 2018 (doc. 21). Plaintiff has been furnished a

copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). There are no

objections.

      Having considered the Report and Recommendation, and the record, I have

determined the Report and Recommendation should be adopted.
                                                                            Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE for plaintiff’s

failure to prosecute and/or failure to comply with an order of the court.

      3.     The Clerk is directed to close the file.

      DONE AND ORDERED this 8th day of February, 2019.



                                        s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:16cv638-MCR-CJK
